          Case 7:19-cv-03629-PMH Document 36 Filed 07/29/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  JORDAN L. MOORE,

                                  Plaintiff,
 v.                                                           ORDER

  CITY OF YONKERS, et al.,                                    19-cv-3629 (PMH)

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On July 29, 2020 the Court held a status conference. Counsel for Defendants and pro se

Plaintiff appeared via telephone. On May 14, 2019, Judge Roman issued a Valentin Order directing

the City of Yonkers Office of Corporation Counsel to identify the three John Doe Defendants in

Plaintiff’s Complaint. (See Doc. 6). Counsel for Defendants is directed to comply with the Valentin

Order, and shall notify the Court and Plaintiff within 30 days of the identity of the John Doe

Defendants. After Counsel for Defendant identifies the John Doe Defendants, Plaintiff shall file

an Amended Complaint within 30 days to name the identified Defendants. During the conference,

counsel for Defendants agreed to accept service on behalf of the yet-to-be-named John Doe

Defendants after Plaintiff files his Amended Complaint.

        Additionally, the Court directs Plaintiff to complete the unsealing form sent to him by

Defendants forthwith. A Civil Case Discovery Plan and Scheduling Order is forthcoming.

                                                               SO ORDERED:

Dated: New York, New York
       July 29, 2020
                                                               ____________________________
                                                               Philip M. Halpern
                                                               United States District Judge
